UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
V. Case No. 8:19-cr-44-T-17TGW
VIVIENNE YVETTE SELLERS
FINAL ORDER OF FORFEITURE
The United States moves under 21 U.S.C. § 853(n)(7) and Rule
32.2(c)(2), Federal Rules of Criminal Procedure, for a final order of forfeiture
for a Samsung Galaxy Note 8, model: SM-N950U, with serial number
R38J909JMXD, which was the subject of a preliminary order of forfeiture
dated April 24, 2019 (Doc. 19):
In accord with 21 U.S.C. § 853(n) and Rule 32.2(b)(6)(C), Federal
Rules of Criminal Procedure, from April 28, 2019 through May 27, 2019, the
United States published at www.forfeiture.gov notice of the forfeiture and of
its intent to dispose of the asset. (Doc. 20). The publication notified each
interested third-party to file a petition to adjudicate their interest within sixty
days of the first day of publication with the Office of the Clerk, United States
District Court, Middle District of Florida, Sam Gibbons Federal Courthouse,

2nd Floor, 801 North Florida Avenue, Tampa, Florida 33602.

Other than the defendant, whose interest was previously forfeited to the
OasE No. 3:19-CR-44 “TID TEW
United States, no one filed a petition or claimed an interest in the asset, and
the time for filing such petition has expired.

The United States’ motion is GRANTED. Under 21 U.S.C. § 853(n)(7)
and Rule 32.2(c)(2), Federal Rules of Criminal Procedure, all right, title, and
interest in the asset is CONDEMNED and FORFEITED to the United States
for disposition according to law. Clear title to the asset now vests in the

United States of America.

DONE and ORDERED in Tampa, Florida, this AD day of

JOLY , 2019.

   

EL nisi Se bee
A KROVAGHEY =
UNITED STATES DISTRICT rt UDGEL

 

Cops ie.

A parce sank Counsel
rete
